DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. Claim(s) [1-4, 6, 11 and 13-16] is/are rejected under 35 U.S.C. 102 (a1) as being  anticipated by Lin (US. 2014/0049662),


Re Claim 1, Lin discloses  an image capturing apparatus (see figs. 2A and 3) comprising: an image pickup device configured to output image data (see 150 fig. 3), referring to the image sensor 14 as described in the text of ¶0043); and at least one processor (see 50 fig. 2A) programmed to perform the operations of following units: a calculation unit configured to calculate an evaluation value used to determine whether to perform an image capturing operation for recording the image data (see steps 402 and 403 fig. 4, when the steps 402 and 403 are executed  as discussed in the text of ¶¶0090 and 0093); a setting unit configured to set a [by the virtue of comparing the evaluated spectral content to a threshold value]); a determination unit configured to make a determination as to whether to control execution of an image capturing operation using the On the other hand, if the difference exceeds the threshold, then it is likely that the specific block region has changed considerably between the previous and current frame. Thus, the sensor (or system) pixels corresponding to this specific block must be re-tuned according to the contents of the current frame. Thus, the process proceeds to step 406); and a storing unit configured to store image capturing history information obtained from execution of an image capturing operation based on the determination made by the determination unit (see for example ¶ 0093, there is a determination of whether the spectral content has changed by more than a threshold value between the current frame and the previous frame [ for example the buffer storing a previous frame with a spectral content]), wherein the setting unit sets the threshold value based on the image capturing history information (see¶0093 and  ¶0094,  In one example, the threshold may correspond to a mathematical measure of the difference in spectral content based on, e.g., a root mean square (rms) error of the spectral values [the threshold value is set based on a difference in spectral content between the current frame and the previous frame, as described in the text of  ¶0093 and 0094]).

Re Claim 2, Lin further discloses, further comprising a detection unit configured to detect information about a subject, wherein the calculation unit sets the evaluation value using the information about a subject (see ¶¶0094 and 0118, Thus, for example, if the root mean square error of the rms values is greater than 20%, the nature of the object in the block may have changed (e.g., due to movement of objects or change in scenery) and the block may require tuning, whereas if the rms error is less than 20%, the discrepancy might be attributable to noise).

Re Claim 3, Lin further discloses, wherein the information about a subject is at least one of information about a sound and information that is based on image data captured by the image pickup device (see ¶ 0018, one pixel per block. Using the motion vectors, it is possible to predict whether an object has changed position, for example due to motion of the object in the scene or motion of the camera itself, [ a moving object for example an image captured by an imaging device]).

Re Claim 4, Lin further discloses, wherein an initial value of the threshold value is set based on a result of past learning (see ¶0060, According to this example embodiment, the image capture module 300 includes at least comparison module 301 for comparing spectral content in a first region of a current frame to spectral content in a counterpart region in a previous frame, and a determination module 302 for determining whether the spectral content has changed by more than a threshold value, [ by the virtue of comparing]).

Re Claim 6, Lin further discloses, wherein the setting unit makes a comparison between time at which the latest image capturing operation was performed stored by the storing unit and current time, and, if a difference obtained by the comparison is smaller than a predetermined value, the setting unit sets the threshold value higher than an initial value thereof (see ¶0060,  According to this example embodiment, the image capture module 300 includes at least comparison module 301 for comparing spectral content in a first region of a current frame to spectral content in a counterpart region in a previous frame, and a determination module 302 for determining whether the spectral content has changed by more than a threshold value).

Re Claim 11, Lin further discloses, wherein the setting unit sets the threshold value depending on still image capturing or moving image capturing (see  ¶0103, FIG. 5 is a flowchart for explaining, in more detail, an adaptive spectral imaging capture using an imaging capturing system with tunable sensitivities considering a still image case).

Re Claim 13, Lin further discloses, wherein the determination unit determines whether to perform an image capturing operation by a neural network, and causes learning to be performed by changing weights of the neural network based on learning information included in image data to be learned (see ¶0100, if the sample points correspond to mostly blue, use a filter mode having voltages to increase capture of blue and reduce the capture of red and green. The modes may be mapped to particular spectral data by, for example, machine learning calibration.).

Re Claim 14, Lin further discloses, wherein the determination unit determines an image capturing method by a neural network, and causes learning to be performed by changing weights of the neural network based on learning information included in image data to be learned (see ¶0100, if the sample points correspond to mostly blue, use a filter mode having voltages to increase capture of blue and reduce the capture of red and green. The modes may be mapped to particular spectral data by, for example, machine learning calibration).

Re Claim 15, Claim 1s has substantially same limitation as claim 1, thus analyzed and rejected by the same reasoning. 

Re Claim 16,  Claim 16 is a program implicit to the function of the apparatus disclosed in claim 1 and steps disclosed in claim 15, thus analyzed and rejected by the same reasoning.
Allowable Subject Matter
3. Claims [5, 7-10 and 12] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698